Title: Sartine to the Commissioners: A Translation, 20 June 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       Versailles, 20 June 1778
      
      I have received, gentlemen, a letter from Nantes by Mr. J. D. Schweighauser, the agent of the United States of North America. Charged with the disposal of the prizes taken and sent into Brest by the frigates Ranger and Providence, he asked me about the formalities to be observed in the sale of the said prizes. I answered that it could be done amicably either aboard or ashore, but that there should be no question about any of the formalities usually observed for prizes. I am forwarding this information to the officers of the admiralty at Brest and am informing you because it seems only proper that you should know of it. I have the honor to be with the utmost respect, gentlemen, your very humble and very obedient servant
      
       De Sartine
      
     